 


                                                                                            EXHIBIT
10.2
 
 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (the “Agreement”) is dated as of July 13, 2005, by and
among TALK AMERICA HOLDINGS, INC., a Delaware corporation (“Parent”), LDMI
TELECOMMUNICATIONS, INC., a Michigan corporation (“Company”), each of KEVIN E.
SHEEHAN, DAVID MCL. HILLMAN and WILLIAM C. MULLIGAN, as representatives of the
Stockholders (as defined below) (each a “Representative” and, collectively, the
“Representatives”) and U.S. BANK NATIONAL ASSOCIATION (the “Escrow Agent”).
 
 
W I T N E S S E T H
 
WHEREAS, Parent, Lion Acquisition Corp., a Michigan corporation and a subsidiary
of Parent (“Merger Sub”), and Company entered into an Agreement and Plan of
Merger dated as of May 23, 2005 (the “Merger Agreement”), pursuant to which
Parent agreed to acquire all of the outstanding shares of common stock, $0.01
par value per share (the “Common Stock”), and preferred stock, no par value (the
“Preferred Stock”), of Company pursuant to a merger of Merger Sub with and into
Company (the “Merger”);
 
WHEREAS, at and as of the effective time of the Merger, each issued and
outstanding share of Preferred Stock and Common Stock will be converted into the
right to receive cash and shares of Parent’s common stock, par value $0.01 per
share (the “Parent Stock”);
 
WHEREAS, certain indemnification obligations exist under the Merger Agreement,
which obligations are to be satisfied from the shares of Parent Stock (as may be
adjusted from time to time as provided in Section III.C hereof, the “Escrow
Stock”) and cash (together with the proceeds of the investment thereof as herein
provided and as may be adjusted from time to time as provided in Section III.C
hereof, the “Escrow Cash” and, together with the Escrow Stock, the “Escrow
Assets”) deposited with, and to be held and disposed of by, the Escrow Agent
under this Agreement, which Escrow Assets are, in accordance with the terms of
the Merger Agreement, to be withheld from the Merger Consideration (as defined
in the Merger Agreement) otherwise payable to the holders of Preferred Stock
identified on Exhibit A attached hereto (the “Stockholders”) and in the
respective amounts of cash and Parent Stock set forth in such Exhibit A;
 
1

--------------------------------------------------------------------------------


WHEREAS, Representatives have agreed to act as Stockholders’ agent hereunder,
subject to the terms and conditions set forth herein; and
 
WHEREAS, to provide for the appropriate administration of the Escrow Assets,
Parent, Company and the Representatives desire to establish an escrow account
with the Escrow Agent subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, Parent, Company, the Representatives and the Escrow Agent
(collectively, the “Parties” and sometimes, individually, a “Party”), intending
to be legally bound, hereby agree as follows:
 

I.  
Appointment. Parent, Company and the Representatives hereby appoint the Escrow
Agent as escrow agent, and the Escrow Agent hereby accepts such appointment, on
the terms and conditions set forth herein. Representatives shall act hereunder
as the attorney-in-fact and agent of Stockholders, which Representatives shall
have full authority to act, by majority vote amongst the Representatives, for
and on behalf of Stockholders with respect to the Escrow Assets for all purposes
of this Agreement. Representatives’ authority to act hereunder shall not be
affected by the death, incapacity, illness, dissolution or other inability to
act of any of the Stockholders.

 
    II. Establishment of Escrow.
 

 
A.
Concurrently herewith, Parent is depositing with the Escrow Agent (i) cash
representing the total amount of the Escrow Cash and (ii) stock certificates
representing the Escrow Stock, together with stock powers executed in blank
related to the Escrow Stock. The Escrow Agent hereby acknowledges receipt of
cash in an amount of $1,111,430.10 constituting the Escrow Cash, and stock
certificates representing 90,000 Parent Shares constituting the Escrow Stock.

 

 
C.
The Escrow Agent shall invest and reinvest the Escrow Cash as directed in
Section IV. Any earnings on the amount of the Escrow Cash shall be credited to
and become part of the Escrow Cash and may be reinvested as provided in Section
IV and any loss on the investment of the Escrow Cash shall be charged against
the Escrow Cash.

 

 
D.
The Escrow Agent shall hold the Escrow Assets deposited with the Escrow Agent
under this Agreement pursuant to and in accordance with this Agreement, and
shall disburse the Escrow Assets only when and to the extent required by Section
3 hereof.

 
2

--------------------------------------------------------------------------------


    III. Distributions from Escrow; Escrow Period.
 
 

 
A.
If at any time and from time to time Parent advises the Escrow Agent in writing
(with a copy to Representatives in the manner set forth in Section X hereof)
(such notice, a “Claim”) (a) that Parent is entitled to indemnification pursuant
to Section 7.2 of the Merger Agreement, identifying the basis for such claim and
the provision of the Merger Agreement upon which the claim is based, and (b) of
the amount of indemnification due (the “Indemnity Amount”), then the Escrow
Agent shall, within 15 Banking Days (as defined below) after the date of the
written notice from Parent, deliver Escrow Assets in an amount equal to the
Indemnity Amount to Parent, unless the Escrow Agent shall have received, within
10 Banking Days after the date of the written notice from Parent, a written
objection from the Representatives to such delivery setting forth the amount in
dispute, in which case the Escrow Agent shall deliver any undisputed amount to
Parent, and shall continue to hold the disputed amount until either (A) receipt
of a certificate signed by Parent and the Representatives directing the Escrow
Agent to deliver Escrow Assets in an amount equal to the Indemnity Amount set
forth in such certificate to Parent or (B) receipt of a formal order of a court
of competent jurisdiction directing the Escrow Agent to deliver Escrow Assets in
an amount equal to the Indemnity Amount specified in such order to Parent.
Escrow Agent has the right to institute upon a Bill of Interpleader, should a
controversy arise. The term “Banking Days” shall mean days other than Saturdays,
Sundays or days on which banks in the State of Michigan may be closed.

 

 
B.
The release of Escrow Assets by the Escrow Agent to Parent of the Indemnity
Amount in respect of any Claim in accordance with this Section III shall be made
from the Escrow Cash and Escrow Stock with an aggregate value equal to such
Indemnity Amount; with the shares of Parent Stock valued at $8.42 per share (the
“Parent Stock Value”), in proportion to the respective interests of the
Stockholders, as set forth in Exhibit A and, as to each Stockholder, in the
respective proportion of Escrow Cash and Escrow Stock for such Stockholder set
forth in Exhibit A (in each case as such respective proportion may have been
adjusted by the substitution of cash for Parent Stock as provided in paragraph C
of this Section III), provided that at the written direction of the
Representatives delivered to the Escrow Agent within 12 Banking Days after the
date of the written notice from Parent in respect of such Claim, the Escrow
Agent shall deliver the portion of the Indemnity Amount deemed attributable to
any Stockholder in such different proportions of cash and shares of Parent Stock
as are indicated in such direction, provided that in no case can such
proportions exceed as to any Stockholder the Escrow Cash and Escrow Stock deemed
attributable to such Stockholder as set forth in Exhibit A (in each case as such
respective proportion may have been adjusted by the substitution of cash for
Parent Stock as provided in paragraph C of this Section III).

 
3

--------------------------------------------------------------------------------



 
C.
By written direction of the Representatives delivered at any time to the Escrow
Agent, there may be substituted for all or part of the shares of Escrow Stock
attributable to any Stockholder as set forth in Exhibit A cash at the rate of
the Parent Stock Value for each such share and, upon receipt of cash in such
amount, the Escrow Agent shall release shares of Parent Stock from the Escrow
Stock by delivery to the Representatives of a certificate for such number of
shares of Parent Stock registered in the name of the Stockholder to whom such
shares were attributable. All cash delivered in substitution shall be Escrow
Cash for all purposes hereof and Escrow Agent shall amend Exhibit A hereto to
reflect such change.

 

 
D.
Within 10 days after the date that is the earlier of (a) the 60th day after
Parent files its first Annual Report on Form 10-K with the Securities and
Exchange Commission after the date of this Agreement and (b) May 31, 2006 (the
“Claim Date”), or, if earlier, the date on which Parent and the Representatives
deliver to the Escrow Agent a written statement that no further liability exists
pursuant to the Merger Agreement, the Escrow Agent shall disburse: (i) to each
of the Stockholders, in accordance with the remaining shares of Parent Stock
constituting part of the Escrow Stock and the remaining cash constituting part
of the Escrow Cash attributable to such Stockholder as set forth in Exhibit A,
less any amounts that the Escrow Agent shall have then previously been directed
by Parent pursuant to Section III.A.(b) to hold as security for any claims
pending under the Merger Agreement as of the Claim Date and any amounts as to
which Parent shall have given notice to the Stockholders pursuant to Section
7.2(d)(1) of the Merger Agreement and less (i) any unpaid Escrow Agent fees or
Escrow Agent expenses payable by the Representatives on behalf of Stockholders
and then (ii) any unpaid Representative claims pursuant to Section IX or
expenses pursuant to Section X hereto.

 

 
E. 
Upon receipt by the Escrow Agent from time to time and at any time during the
term of this Agreement of joint written instructions executed by the
Representatives and Parent or a court order or arbitration award directing
disbursement of Escrow Assets, the Escrow Agent shall promptly disburse Escrow
Assets then held by it to the persons and in the amounts specified therein.

 

 
F. 
Notwithstanding anything contained herein to the contrary, the Escrow Agent
shall not be required at any time to disburse more than the aggregate amount of
Escrow Assets then held by it.

 

 
G. 
Nothing contained herein shall obligate or be construed to obligate the
Representatives or Parent to submit any dispute or claim to arbitration.

 
4

--------------------------------------------------------------------------------


 
             IV.    Investment of Escrow Cash; Deposit of Escrow Stock.
 
 

 
A.
During the term of this Agreement, at the joint written direction of Parent and
the Representatives, Escrow Cash deposited shall be invested in an interest
bearing money market account or other pooling arrangement that exclusively
purchases and holds investments itemized in Exhibit B. Periodic statements will
be provided to Parent and the Representatives reflecting transactions executed
in the Escrow Cash. Parent and the Representatives, upon written request, shall
receive a statement of transaction details upon completion of any securities
transaction in the Escrow Cash without any additional cost. The Escrow Agent
shall have the right to liquidate any investments held in order to provide funds
necessary to make required payments under this Agreement. The Escrow Agent shall
have no liability for any loss sustained as a result of any investment in an
investment indicated on Exhibit B or any investment made pursuant to the joint
written investment instructions of Parent and the Representatives or as a result
of any liquidation of any investment prior to its maturity or for the failure of
the Representatives or Parent to give the Escrow Agent instructions to invest or
reinvest in the Escrow Cash.

 

 
B.
Any earnings or loss on investment of the Escrow Cash shall be allocated as to
each Stockholder in the respective proportion of Escrow Cash for such
Stockholder set forth in Exhibit A (in each case as such respective proportion
may have been adjusted by the substitution of cash for Parent Stock as provided
in paragraph C of Section III). The parties hereto acknowledge and agree that
any interest or other income earned on the Escrowed Cash shall constitute gross
income of the Stockholders for all income tax purposes, and the Stockholders
shall file all income tax returns (including without limitation, information
returns) in a manner consistent with such treatment. The Representatives shall
provide Escrow Agent with such written information as is necessary for the
Escrow Agent to determine each Stockholder’s share of any income earned on the
Escrowed Cash for income tax reporting purposes (including, without limitation,
the preparation and filing of all IRS Form 1099s). The Escrow Agent shall
distribute to the Stockholders throughout the term of this Agreement, on or
about each April 1, June 1, September 1 and January 1, 48% of the interest or
other income earned on the Escrowed Cash since the later of the date hereof or
the determination date for the most recent such payment.

 
5

--------------------------------------------------------------------------------



 
C.
The Escrow Agent shall hold each share of Escrow Stock in a separate account
maintained for the benefit of the Stockholders and Parent. The Escrow Stock
shall not be subject to lien or attachment by any creditor of any party hereto
and shall be used solely for the purpose set forth in this Agreement.

 

 
D.
The Escrow Agent may make investments permitted by this Section through or from
its own bond department or trust investments department, or its parent’s or
affiliate’s bond department or trust investments department. Except as otherwise
provided hereunder or agreed in writing among the parties hereto, the
Representatives, for and on behalf of the Stockholders, shall retain the
authority to institute, participate and join in any plan of reorganization,
readjustment, merger or consolidation with respect to the issuer of any
securities held hereunder, and, in general, to exercise each and every other
power or right with respect to each such asset or investment as individuals
generally have and enjoy with respect to their own assets and investment,
including power to vote upon any securities. Parent and the Representatives
acknowledge that regulations of the Comptroller of the Currency grant the
Stockholders the right to receive brokerage confirmations of the security
transactions as they occur. The Representatives, for and on behalf of the
Stockholders, specifically waive such notification to the extent permitted by
law and will receive periodic cash transaction statements which will detail all
investment transactions.


 
              V.  Responsibilities and Duties of Escrow Agent.
 
 

 
A.
The Escrow Agent shall not incur any liability for following the instructions
herein contained or provided for in any written instructions given jointly by
the Representatives and Parent. In the event that the Escrow Agent shall be
uncertain as to its duties or rights hereunder, shall fail to receive written
instructions or shall receive instructions, claims or demands from any other
Party that, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other Parties or by a final order or
judgment of a court of competent jurisdiction.

 
6

--------------------------------------------------------------------------------



 
B.
The Escrow Agent may rely and shall be protected in acting or refraining from
acting on any written notice, instruction or request furnished to it hereunder.
The Escrow Agent shall not have any responsibility for the genuineness or
validity of any document or other material presented to or deposited with it nor
any liability for any action taken, suffered or omitted in accordance with any
written instructions or certificates given to it hereunder and believed by it to
be signed by the proper party or parties.

 

 
C.
The Escrow Agent shall not be liable for any action taken by it in good faith
and believed by it to be authorized or within the rights or powers conferred on
it by this Agreement. The Escrow Agent may consult with counsel of its choice,
and shall not be liable for any action taken, suffered or omitted by it in good
faith in accordance with the opinion of such counsel.

 

 
D.
The Escrow Agent shall not be required to institute legal proceedings of any
kind and shall not be required to initiate or defend any legal proceedings that
may be instituted against it by third parties with respect to the subject matter
of this Agreement. If the Escrow Agent does elect to act it will do so only to
the extent that it is indemnified to its satisfaction against the cost and
expense of such defense or initiation.

 

 
E.
The duties and responsibilities of the Escrow Agent are those herein
specifically provided and no other. The Escrow Agent shall not have any
liability under, or duty to inquire into, the terms and provisions of the
Indemnification Agreement or of any other agreement or instrument, other than
this Agreement. Its duties are ministerial in nature and, the Escrow Agent shall
not incur any liability whatsoever other than for its own willful misconduct or
gross negligence.

 
 
7

--------------------------------------------------------------------------------


 
VI.     Escrow Agent Indemnification. Parent and the Representatives, for and on
behalf of the Stockholders, hereby, jointly and severally, agree to indemnify,
defend and hold
      the Escrow Agent harmless from and against any and all loss, damage, tax,
liability and expense that may be incurred by the Escrow Agent arising out of or
in connection
          with its duties, obligations or performance as escrow agent under this
Agreement, except as caused by its gross negligence or willful misconduct,
including the legal costs
          and expenses of defending itself against or initiating any claim or
liability in connection with its performance hereunder. The terms of this
paragraph shall survive the
                  termination of (i) this Agreement and (ii), with respect to
claims arising in connection with the Escrow Agent’s duties while acting as
such, the resignation or removal of the
                  Escrow Agent.
 
VII.    Escrow Agent Fee; Expenses of Escrow Agent. Each of Parent and the
Representatives, for and on behalf of the Stockholders, agrees to pay one-half
of the fees of the
          Escrow Agent for its services hereunder as and when billed by the
Escrow Agent or to reimburse the Escrow Agent on request for one-half of all
expenses, disbursements
                  and advances, including reasonable attorneys fees, incurred or
made by the Escrow Agent in connection with carrying out its duties hereunder.
The payment obligations of
                  the Representatives, on behalf of the Stockholders, shall be
paid out of, and charged against, the Escrow Cash, to the extent thereof.
 
VIII.          Discharge and Resignation of Escrow Agent. The Escrow Agent may
resign and be discharged from its duties or obligations hereunder by giving the
Representatives and
          Parent at least thirty (30) days prior notice in writing of such
resignation, but such resignation shall not be effective until a successor
escrow agent shall have been
                  appointed and shall have accepted such appointment in writing.
As soon as practicable after its resignation, the Escrow Agent shall turn over
to a successor escrow agent
                  appointed by the Representatives and Parent the Escrow Assets
on presentation of the document appointing the successor escrow agent and its
acceptance thereof,
                  whereupon all of the Escrow Agent’s duties and obligations
hereunder shall cease and terminate. If no successor escrow agent is so
appointed within the 30-day period
                   following such notice of resignation, the resigning Escrow
Agent may petition any court of competent jurisdiction for the appointment of a
successor escrow agent.
 
8

--------------------------------------------------------------------------------


IX.    Representative Indemnification. Stockholders shall, jointly and
severally, agree to indemnify, defend and hold each of the Representatives
harmless from and against any
                 and all loss, damage, tax, liability and expense that may be
incurred by the Representatives arising out of or in connection with their
duties, obligations or performance as
                 Representatives under this Agreement, except as caused by their
gross negligence or willful misconduct, including the legal costs and expenses
of defending themselves
                 against or initiating any claim or liability in connection with
their performance hereunder. None of the Representatives shall have any
liability under the terms or provisions of
                 this agreement or instrument for any action taken or not taken
in performance if their duties under this Agreement, except for such liability
as arises for Representative’s gross
                 negligence or willful misconduct. The terms of this paragraph
shall survive the termination of (i) this Agreement and (ii), with respect to
claims arising in connection with the
                 Representative’s duties while acting as such, the resignation
or removal of any Representative.
 
X.    Discharge and Resignation of Representatives; Expenses of Representatives.
Each Representative may resign from his or her duties or obligations hereunder
by giving
                Parent and Escrow Agent at least thirty (30) days prior notice
in writing of such resignation. In addition, the Stockholders to whom at least
50% of the Escrow Assets are
                deemed attributable as set forth in Exhibit A (the “Required
Stockholder Interest”) may discharge any Representative of his or her duties or
obligations hereunder by giving
                Parent and Escrow Agent at least thirty (30) days prior notice
in writing of such resignation. Prior to the effective time of any resignation
or discharge of a Representative, the
                Required Stockholder Interest shall provide written notice to
Parent and Escrow Agent of a successor Representative. Upon the death or
incapacity of any Representative, the
                Required Stockholder Interest shall provide prompt written
notice to Parent and Escrow Agent of a successor representative. Any and all
costs and expenses incurred by any
                Representative in connection with any action taken as
Representative, including any action taken by Representatives in enforcing or
defending Stockholders rights under this
                Agreement, shall be reimbursed to such Representative in cash
out of the Escrow Cash in accordance with Section III.D. of this Agreement.
 
XI.    Termination. This Agreement, except Sections V, VI, VII, IX, and X shall
terminate on disbursement of all Escrow Assets.
 
9

--------------------------------------------------------------------------------


 XII.          Notice. All notices required or permitted to be given pursuant to
this Agreement shall be given in writing, shall be transmitted by registered or
certified mail, postage prepaid;
         and shall be addressed, as follows:
 
When Escrow Agent is the intended recipient:
U.S. BANK NATIONAL ASSOCIATION
535 Griswold St. Suite 550
Detroit, MI 48226
Attention: Corporate Trust Services
Facsimile: (313) 234-4716
 
If to Parent:
Talk America Holdings, Inc.
6805 Route 202
New Hope, PA 18938
Attention: Aloysius T. Lawn, IV, Esq.
Executive Vice President - General Counsel and Secretary
Facsimile: (215) 862-1960
 
With a copy to
Arnold & Porter LLP
399 Park Avenue
New York, NY 10022
Attention: Jonathan C. Stapleton, Esq.
Facsimile: (212) 715-1399
 
When the Representatives are the intended recipient:
Kevin E. Sheehan
c/o CID Equity Partners
One American Square
Suite 2850, Box 82074
Indianapolis, IN 46282
Facsimile: (317) 269-2355


David McL. Hillman
c/o PNC Equity Management Corp.
249 Fifth Avenue, 8th Floor
Pittsburgh, PA 15222
Facsimile: (412) 762-6233


William C. Mulligan
c/o Primus Venture Partners
5900 Landerbrook Drive
Suite 200
Mayfield Heights, OH 44124
Facsimile: (440) 684-7341


10

--------------------------------------------------------------------------------


A Party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other Parties. Each notice transmitted in
the manner described in this Section X shall be deemed to have been given,
received and become effective for all purposes at the time it, shall have been
delivered to the addressee as indicated by the return receipt.
 
XIII.  Entire Agreement; Binding Effect; Assignment. The terms and provisions of
this Agreement constitute the entire agreement among the Parties with respect to
the subject
      matter hereof. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective successors and assigns. No Party shall
assign any of its rights or
              delegate any of its duties under this Agreement (by operation of
law or otherwise) without the prior written consent of the other Parties. In the
case of any inconsistency or
              conflict between the provisions of this Agreement, the provisions
of this Agreement shall govern.
 
XIV.   Amendments. The Escrow Agent shall not be bound by any modification,
amendment, termination, cancellation, rescission or supersession of this
Agreement unless the same
               shall be in writing and signed by all of the other Parties and,
if its rights, duties, immunities or indemnities as Escrow Agent are affected
thereby, unless Escrow Agent shall
               have given its prior written consent thereto.
 
XV.      Governing Law; Jurisdiction. EXCEPT AS EXPRESSLY SET FORTH BELOW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
     WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
ANY CHOICE, OR CONFLICT OF LAW PROVISION OR RULE
             (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
             OTHER THAN THE STATE OF DELAWARE. Each of the Parties submits to
the jurisdiction of any state or federal court sitting in the State of Delaware
in any action or
             proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each
             Party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each of the parties hereto
waives any defense of
             inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other Party with
             respect thereto. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other
             manner provided by law or at equity. EACH OF PARENT, COMPANY,
REPRESENTATIVE (FOR AND ON BEHALF OF ITSELF AND STOCKHOLDERS) AND THE
             ESCROW AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
             PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
             ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
XVI.     Headings; Counterparts. The headings in this Agreement have been
inserted for convenience of reference only, shall not be considered a part of
this Agreement and shall
             not limit, modify or affect in any way the meaning or
interpretation of this Agreement. This Agreement may be signed in any number of
counterparts.
 
XVII.    No Modification of Indemnification Agreement. Except as expressly
provided herein, the rights and obligations of Parent and Company in this
Agreement shall in no way affect
             their respective rights and obligations under the Merger Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


11

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective the
date first above written.
 
 
LDMI TELECOMMUNICATIONS, INC.
 
By: /s/ Patrick O'Leary
Name: Patrick O'Leary
Title: CEO
 
 
TALK AMERICA HOLDINGS, INC.
                            
                                                                               
By: /s/ Aloysius T. Lawn IV
Name: Aloysius T. Lawn IV
Title: EVP - General Counsel
 
/s/ Kevin E. Sheehan
KEVIN E. SHEEHAN (AS REPRESENTATIVE)

 
/s/ David McL. Hillman
DAVID MCL. HILLMAN (AS REPRESENTATIVE)

 
/S/ William C. Mulligan
WILLIAM C. MULLIGAN (AS REPRESENTATIVE)
 
 
U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ James Kowalski
Name: James Kowalski
Title: Vice President
 


 
12

--------------------------------------------------------------------------------




EXHIBIT A
 
Preferred Stock Escrow Consideration
 

 
Total Consideration
 
Escrowed Consideration(1)
 
Shareholder
 
Cash
 
Stock
 
Escrowed Cash
 
Escrowed Stock
 
CID Equity Capital V, LP
One American Square
Suite 2850
Indianapolis, IN 46282
$2,746,023.23
 
222,364.04 shares
 
$137,301.16
 
11,118.20 shares
 
CID Equity Capital VIII, LP
One American Square
Suite 2850
Indianapolis, IN 46282
305,847.67
 
24,766.55
 
15,292.38
 
1,238.33
 
Alpha Capital Fund II, LP
122 South Michigan Ave.
Suite 1700
Chicago, IL 60603
540,891.44
 
43,799.64
 
27,044.57
 
2,189.98
 
Alpha Capital III SBIC, LP
122 South Michigan Ave.
Suite 1700
Chicago, IL 60603
166,069.95
 
13,447.81
 
8,303.50
 
672.39
 
Miami Valley Venture Fund, LP
900 Kettering Tower
Dayton, OH 45423
645,157.47
 
52,242.76
 
32,257.87
 
2,612.14
 
Primus Capital Fund IV, LP
c/o Primus Venture Partners
5900 Landerbrook Drive
Suite 780
Cleveland, OH 44124-4020
3,349,160.53
 
271,204.14
 
167,458.03
 
13,560.21
 
Primus Capital Fund V, LP
c/o Primus Venture Partners
5900 Landerbrook Drive
Suite 780
Cleveland, OH 44124-4020
2,071,793.37
 
167,767.10
 
103,589.65
 
8,388.35
 
Primus Exec. Fund LP
c/o Primus Venture Partners
5900 Landerbrook Drive
Suite 780
Cleveland, OH 44124-4020
139,514.65
 
11,297.44
 
6,975.72
 
564.87
 
Primus Exec. Fund V LP
c/o Primus Venture Partners
5900 Landerbrook Drive
Suite 780
Cleveland, OH 44124-4020
35,830.69
 
2,901.45
 
1,791.52
 
145.07
 
Windtel Holdings, LLC
One Town Square
Suite 780
Southfield, MI 48076-3732
5,326,878.31
 
431,353.31
 
266,343.92
 
21,567.67
 
PNC Capital Corp
One PNC Plaza
249 Fifth Avenue, 8th Floor
Pittsburgh, PA 15222
5,605,804.53
 
453,939.85
 
280,290.23
 
22,696.99
 
Stonehene Opportunity Fund, LC
191 N. Nationwide Blvd.
Columbus, OH 43215
1,295,631.04
 
104,915.99
 
64,781.55
 
5,245.80
 
Total
   
$1,111,430.10
 
90,000.00 shares
 

 
(1) 5% of aggregate cash and stock paid to preferred stockholders as merger
consideration.
 


 
